16 F.3d 1229NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Sam Carl WAINWRIGHT, Appellant,v.UNITED STATES of America, Appellee.
No. 93-2450WA.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 9, 1994.Filed:  February 14, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Sam Carl Wainwright, a federal prisoner, appeals the district court's denial of his 28 U.S.C. Sec. 2255 motion.  Having reviewed the record, we conclude the issues presented on appeal do not require further consideration.  The district court's decision is clearly correct.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.